UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Long-Short Equity Fund July 31, 2016 (Unaudited) Common Stocks - 78.7% Shares Value ($) Automobiles & Components - 2.3% Aisin Seiki 21,700 1,009,129 Isuzu Motors 65,100 860,684 Capital Goods - 8.4% Airtac International Group 121,000 905,899 Assa Abloy, Cl. B 41,747 916,219 China Railway Construction, Cl. H 904,000 1,083,625 Hyundai Heavy Industries 8,667 a 971,038 Prysmian 40,529 947,920 United Technologies 9,037 b 972,833 Weichai Power, Cl. H 877,000 1,051,261 Consumer Durables & Apparel - 1.1% Hanesbrands 33,052 b Energy - 9.8% EOG Resources 11,978 b 978,603 Galp Energia 65,175 889,694 Gran Tierra Energy 214,373 a 594,363 Occidental Petroleum 15,931 b 1,190,524 Pioneer Natural Resources 5,867 b 953,798 Rosneft, GDR 130,147 629,000 Schlumberger 13,102 b 1,054,973 Superior Energy Services 57,283 b 914,810 Total 16,978 811,649 Food & Staples Retailing - 1.2% Costco Wholesale 5,718 b Food, Beverage & Tobacco - 7.3% Archer-Daniels-Midland 24,605 b 1,109,193 Coca-Cola 13,920 b 607,330 ConAgra Foods 36,826 b 1,721,984 Kellogg 12,471 b 1,031,476 Molson Coors Brewing, Cl. B 14,385 b 1,469,572 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 78.7% (continued) Shares Value ($) Health Care Equipment & Services - 10.3% Align Technology 9,896 a,b 882,228 Boston Scientific 47,845 a 1,161,677 Centene 12,020 a,b 848,011 DexCom 8,095 a,b 746,602 Koninklijke Philips 38,447 1,026,027 Laboratory Corporation of America Holdings 9,139 a,b 1,275,439 Varian Medical Systems 12,858 a 1,218,167 Zimmer Biomet Holdings 9,558 1,253,436 Household & Personal Products - .9% Estee Lauder, Cl. A 7,654 Materials - 3.7% Dow Chemical 19,796 b 1,062,451 Owens-Illinois 46,992 a,b 882,980 Sherwin-Williams 3,547 b 1,063,142 Media - 2.1% Charter Communications, Cl. A 3,700 a,b 869,019 WPP 37,549 843,809 Pharmaceuticals, Biotechnology & Life Sciences - 7.8% AbbVie 13,442 b 890,264 ARIAD Pharmaceuticals 53,986 a,b 513,407 BioMarin Pharmaceutical 6,160 a,b 612,427 Bristol-Myers Squibb 12,631 b 944,925 Merck & Co. 16,617 b 974,753 Merck KGaA 9,429 1,041,096 Neurocrine Biosciences 11,588 a,b 582,065 Shire, ADR 4,447 863,252 Retailing - 6.9% Amazon.com 1,235 a,b 937,130 Home Depot 7,126 b 985,098 J.C. Penney 107,794 a,b 1,041,290 The TJX Companies 15,088 b 1,232,991 Ulta Salon Cosmetics & Fragrance 5,456 a,b 1,425,162 Semiconductors & Semiconductor Equipment - 4.2% Broadcom 7,399 b 1,198,490 Cavium 12,618 a 588,882 Common Stocks - 78.7% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 4.2% (continued) NXP Semiconductors 9,629 a,b 809,703 Skyworks Solutions 12,419 b 819,902 Software & Services - 7.2% Alphabet, Cl. C 1,584 a,b 1,217,763 Facebook, Cl. A 7,244 a,b 897,821 Fortinet 19,975 a,b 692,933 Oracle 24,488 b 1,004,988 salesforce.com 11,674 a,b 954,933 Visa, Cl. A 14,656 b 1,143,901 Technology Hardware & Equipment - 2.0% AAC Technologies Holdings 79,000 737,214 Cisco Systems 30,632 b 935,195 Transportation - 3.5% Delta Air Lines 26,386 b 1,022,457 EcoRodovias Infraestrutura e Logistrica 418,800 a 1,060,433 Union Pacific 8,829 b 821,538 Total Common Stocks (cost $57,401,782) Preferred Stocks - 1.1% Shares Value ($) Energy - 1.1% Petroleo Brasileiro, ADR (cost $803,940) 119,546 a,b Other Investment - 18.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,160,445) 15,160,445 c Total Investments (cost $73,366,167) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt GDR—Global Depository Receipt a Non-income producing security. b Held by a broker as collateral for open short positions. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Money Market Investment 18.5 Energy 10.9 Health Care Equipment & Services 10.3 Capital Goods 8.4 Pharmaceuticals, Biotechnology & Life Sciences 7.8 Food, Beverage & Tobacco 7.3 Software & Services 7.2 Retailing 6.9 Semiconductors & Semiconductor Equipment 4.2 Materials 3.7 Transportation 3.5 Automobiles & Components 2.3 Media 2.1 Technology Hardware & Equipment 2.0 Food & Staples Retailing 1.2 Consumer Durables & Apparel 1.1 Household & Personal Products .9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Research Long-Short Equity Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 46,056,460 - - Equity Securities – Foreign Common Stocks † 18,250,505 - - Equity Securities – Foreign Preferred Stocks † 871,490 - - Mutual Funds 15,160,445 - - Liabilities ($) Securities Sold Short: Equity Securities – Domestic Common Stocks †† (19,763,342) - - Equity Securities – Foreign Common Stocks †† (11,620,420) - - ) Exchange-Traded Funds (1,042,720) - - ) † See Statement of Investments for additional detailed categorizations. †† See Statement of Securities Sold Short for additional detailed categorizations. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Research Long-Short Equity Fund July 31, 2016 (Unaudited) Common Stocks-39.7% Shares Value ($) Capital Goods-6.1% CNH Industrial 118,079 842,139 CRRC Corporation, Cl. H 622,000 569,752 Deere & Co. 10,565 821,006 Dongfang Electric 463,600 366,708 Fastenal 16,009 684,385 Rotork 301,566 868,209 Siemens 7,885 856,153 Consumer Durables & Apparel-.9% Under Armour, Cl. A 19,473 Energy-5.5% Aker Solutions 155,153 647,453 Chevron 6,407 656,589 Exxon Mobil 7,293 648,712 HollyFrontier 23,671 601,717 John Wood Group 75,011 654,696 National Oilwell Varco 20,649 667,995 Statoil ASA 39,028 614,262 Exchange-Traded Funds-1.3% Powershares QQQ Trust Series 1 4,192 483,044 Technology Select Sector SPDR Fund 12,049 559,676 Food, Beverage & Tobacco-3.4% Constellation Brands, Cl. A 4,515 743,304 Flowers Foods 36,571 672,541 General Mills 8,838 635,364 Hormel Foods 19,617 732,695 Health Care Equipment & Services-3.7% MEDNAX 10,135 698,403 Owens & Minor 21,054 751,838 Patterson 16,218 800,520 Smith & Nephew 22,285 741,868 Household & Personal Products-. 9% Clorox 5,342 Common Stocks-39.7% (continued) Shares Value ($) Household & Personal Products-. 9% (continued) Materials-2.4% Eastman Chemical 8,866 578,329 Ecolab 5,595 662,336 International Paper 15,346 703,000 Pharmaceuticals, Biotechnology & Life Sciences-4.3% Amgen 6,802 1,170,148 Novo Nordisk 13,050 743,550 Roche Holding 3,275 836,320 United Therapeutics 5,983 724,003 Retailing-3.6% Bed Bath & Beyond 19,710 885,965 L Brands 12,204 901,876 Nordstrom 25,803 1,141,267 Software & Services-3.3% Alibaba Group Holding, ADR 8,246 680,130 CA 28,127 974,601 SAP 11,516 1,006,383 Technology Hardware & Equipment-1.7% Ingenico 6,967 763,569 Juniper Networks 29,291 664,613 Telecommunication Services-.9% T-Mobile US 16,693 Transportation-1.7% China Shipping Container Lines, Cl. H 3,025,000 629,200 Royal Mail 118,646 800,028 Total Securities Sold Short (proceeds $32,453,601) STATEMENT OF SECURITIES SOLD SHORT (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Capital Goods 6.1 Energy 5.5 Pharmaceuticals, Biotechnology & Life Sciences 4.3 Health Care Equipment & Services 3.7 Retailing 3.6 Food, Beverage & Tobacco 3.4 Software & Services 3.3 Materials 2.4 Technology Hardware & Equipment 1.7 Transportation 1.7 Exchange-Traded Funds 1.3 Consumer Durables & Apparel .9 Household & Personal Products .9 Telecommunication Services .9 † Based on net assets. See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a NOTES securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. At July 31, 2016, accumulated net unrealized appreciation on investments was $6,999,852, consisting of $8,971,709 gross unrealized appreciation and $1,971,857 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 By: /s/ James Windels James Windels Treasurer Date: September 15, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
